ORDER

PER CURIAM:
Maggie Snyder was convicted by a jury of two counts of rape, § 566.030, RSMo Cum. Supp.1990, and sentenced by the trial court to two consecutive five-year terms of imprisonment. She appeals, contending the trial court erred by admitting into evidence out-of-court statements made by the two child victims and by failing to order a mistrial after the prosecutor improperly paraphrased a response by one of the victims on direct examination. Ms. Snyder also appeals from the order denying relief on her Rule 29.15 motion.
The judgments of the trial court and the motion court are affirmed. Rules 84.16(b) and 30.15(b).